                        Case 19-10702-MFW                        Doc 724           Filed 12/02/19               Page 1 of 21


2 2      4    6        6       6        6        6       6     6     6     6   6    6                          6         6         6      6        6    2
                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

 In re        Southcross Energy Partners, L.P., et al.                                                           Case No.:       19-10702 (MFW)
                                                                                                         Reporting Period:          October 2019


                                                      MONTHLY OPERATING REPORT
                                            For the Period October 1, 2019 through October 31, 2019


                                                                                                                                          Affidavit /
                                                                                                      Document         Explanation       Supplement
 REQUIRED DOCUMENTS                                                                 Form No.          Attached          Attached          Attached
 Schedule of Cash Receipts and Disbursements                                         MOR-1               ✓
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a               ✓                   ✓
    Schedule of Professional Fees Paid                                              MOR-1b               ✓
    Copies of bank statements                                                      MOR-1(exp)                                ✓
    Cash disbursements journals                                                    MOR-1(exp)                                ✓
 Statement of Operations                                                             MOR-2                 ✓
 Balance Sheet                                                                       MOR-3                 ✓
 Status of Postpetition Taxes                                                        MOR-4                 ✓
    Copies of IRS Form 6123 or payment receipt                                       MOR-4                                   ✓
    Copies of tax returns filed during the period                                    MOR-4                                   ✓
 Summary of Unpaid Postpetition Debts                                                MOR-4                 ✓
    Listing of aged accounts payable                                                 MOR-4                 ✓
 Accounts Receivable Reconciliation and Aging                                        MOR-5                 ✓
 Debtor Questionnaire                                                                MOR-5                 ✓


 [1] The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective Employer
 Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy
 Finance Corp. (2225); Southcross Energy Operating, LLC (9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross
 Gathering Ltd. (7233); Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
 (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P.
 (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P.
 (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
 Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas
 Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’
 mailing address is 1717Main Street, Suite 5200, Dallas, TX 75201.




 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
 knowledge and belief.


  /s/ Jay Swent, III                                                                                                   12/2/2019
 Signature of Authorized Individual*                                                                                  Date


 Jay Swent                                                                                                            Chief Executive Officer
 Print Name of Authorized Individual                                                                                  Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
 is a partnership; a manager or member if debtor is a limited liability company.
                         Case 19-10702-MFW                     Doc 724          Filed 12/02/19            Page 2 of 21


2 2            12             14                  14                     14                14                   14              14              2
  In re     Southcross Energy Partners, L.P., et al.                                       Case No.:              19-10702 (MFW)
                                                                                   Reporting Period:               October 2019


                                                          GENERAL NOTES
                                        For the Period October 1, 2019 through October 31, 2019


  Financial Statements – The financial statements and supplemental information contained herein are unaudited, preliminary, and may
  not comply with generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. In
  addition, the financial statements and supplemental information contained herein represent the financial information for the Company
  and its 26 debtor subsidiaries listed on the cover page (collectively the “Debtors”) only. The Company’s non‐debtor subsidiaries are not
  included.

  Accounting Standards Codification (“ASC”) Topic 852, “Reorganizations” (“ASC Topic 852”), which is applicable to companies in
  chapter 11, generally does not change the manner in which financial statements are prepared. It does require, however, that the financial
  statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions and events that are directly associated
  with the reorganization from the ongoing operations of the business. The Debtors’ condensed combined financial statements contained
  herein have been prepared in accordance with the guidance in ASC Topic 852. The unaudited condensed combined financial statements
  have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that would
  typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application of such procedures, the
  Debtors believe that the financial information could be subject to changes, and these changes could be material. The information
  furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that would typically
  be made in accordance with U.S. GAAP.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for
  the full year and may not necessarily reflect the combined results of operations, financial position, and cash flows of the Debtors in the
  future.

  Liabilities Subject to Compromise – As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to
  compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
  cannot be made until the Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not
  determinable at this time. ASC Topic 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts
  expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
  compromise are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to
  disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of
  executory contracts, continued reconciliation or other events.

  Intercompany Payables & Receivables – Due to historical accounting practices, the Debtors have been unable to ascertain with
  precision the balances owed among specific Debtor entities or the balances owed between Debtors and specific non-Debtor affiliates. As
  a result, each Debtor has listed (1) an aggregate balance with all other entities whose financial statements are consolidated with the lead
  Debtor, Southcross Energy Partners, L.P. and (2) an aggregate balance with all other entities whose financial statements are consolidated
  with the Debtors’ indirect majority parent, Southcross Holdings LP.




                                                                                                                                 MOR-Notes
                            Case 19-10702-MFW                 Doc 724        Filed 12/02/19         Page 3 of 21
2       2                                                40           11                                             14                14
    In re     Southcross Energy Partners, L.P., et al.                                      Case No.:            19-10702 (MFW)
                                                                                    Reporting Period:             October 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                        For the Period October 1, 2019 through October 31, 2019


    ($ in 000's)                                                                          Current
    Cash Flow Summary                                                                     Month                            Accumulated


    Beginning Cash Balance                                                            $        15,464                     $         3,533

    Receipts
          Natural Gas Sales                                                                    29,071                             134,866
          Robstown/EPIC Settlement                                                                  -                              43,445
          Other Receipts                                                                          869                               5,350
          Affiliate Receipts                                                                       36                               7,981
          DIP Roll-up                                                                               -                             127,500
          Lancaster Settlement                                                                 21,398                              21,398
            Total Cash Receipts                                                                51,373                             340,540

    Disbursements
          Natural Gas/NGL Purchases                                                           (19,176)                           (115,649)
          Operating/G&A Expenses                                                               (5,465)                            (24,491)
          Payroll                                                                              (2,449)                            (12,003)
          Insurance Premiums                                                                        -                                 (31)
          Capital Expenditures                                                                 (1,528)                            (10,195)
          Debt Services                                                                             -                                (500)
          Critical Vendors - Ch. 11                                                               (43)                             (7,594)
          Wages - Ch. 11                                                                            -                                (901)
          Lienholders - Ch. 11                                                                      -                             (16,315)
          Adequate Protection (Pre-Petition Debt)                                              (3,626)                            (26,971)
          DIP Lender Fees                                                                          (0)                             (3,818)
          DIP/Bridge Interest                                                                  (2,569)                            (15,301)
          Professional Fees                                                                    (3,098)                            (19,810)
          Payment of U.S. Trustee Fees                                                           (938)                             (2,141)
          Affiliate Disbursements                                                                (666)                             (5,135)
          DIP Paydown                                                                               -                            (127,500)
            Total Cash Disbursements                                                          (39,557)                           (388,355)

    Debtors Net Cash Flow                                                                      11,816                             (47,815)

    DIP Borrowings/Revolver Draws                                                                    -                             71,562

    Net Cash Flow                                                                              11,816                              23,747

    Ending Book Cash Balance                                                          $        27,280                     $        27,280

    Outstanding Checks                                                                          1,606                               1,606

    Ending Bank Cash Balance                                                          $        28,886                     $        28,886




    [1] The Schedule of Cash Receipts and Disbursements include cash flows from all debtor entities and non-debtor subsidiaries that
    were acquired on October 1, 2019.
                                                                                                                                   MOR - 1
                           Case 19-10702-MFW               Doc 724          Filed 12/02/19       Page 4 of 21

  4                                                                    15
In re      Southcross Energy Partners, L.P., et al.                                               Case No.:        19-10702 (MFW)
                                                                                          Reporting Period:         October 2019


                                                 BANK RECONCILIATIONS
                                      the Period October 1, 2019 through October 31, 2019


        The Debtor attests that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the
        account balance as of 10/31/19(1):

        ($ in 000's)
                    Bank                   Debtor           Acct No.               Purpose of Funds                Balance (USD)
        Wells Fargo Bank, N.A.            SCEGP              X3088          Main Operating - MLP               $             25,877
        Wells Fargo Bank, N.A.            SCRCH              X2733          Deposits – FL Rich Gas                              674
        JP Morgan                         SCPLC              X2740          Benefits Reimbursement                              300
        Wells Fargo Bank, N.A.(2)         SCPLC              X9640          Payroll                                           1,104
        Wells Fargo Bank, N.A.            SCEGP              X4836          Utilities Security Deposit Account                  199
        Total Debtor Bank Balance                                                                              $             28,153
        Outstanding Checks                                                                                                    1,606
        Book Balance                                                                                           $             26,547


        Checks Outstanding:
        Southcross Energy GP LLC                                                                               $              1,606
        Total                                                                                                  $              1,606

         [1] All non-debtor bank accounts are excluded from this reconciliation.
        [2] The Payroll account is excluded from the Schedule of Cash Receipts and Disbursements. This account is funded by
            both debtor and non-debtor entities. All receipts and disbursements to and from debtor entities are captured in the
            Schedule of Cash Receipts and Disbursements.




                                                                                                                         MOR - 1a
                          Case 19-10702-MFW             Doc 724      Filed 12/02/19       Page 5 of 21

2       2                                         35      6                                14                 14
    In re   Southcross Energy Partners, L.P., et al.                                 Case No.:         19-10702 (MFW)
                                                                             Reporting Period:          October 2019


                     DEBTORS SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY
                         For the Period October 1, 2019 through October 31, 2019


    ($ in 000's)
                                                                                                      Total
                             Disbursements by Debtor                                Case #        Disbursements    Note
    Southcross Energy Partners, L.P.                                               19-10702      $         6,806
    Southcross Energy Partners GP, LLC                                             19-10703                2,743
    Southcross Energy Finance Corp.                                                19-10704                  -
    Southcross Energy Operating, LLC                                               19-10705                  -
    Southcross Energy GP LLC                                                       19-10706                6,874   [1]
    Southcross Energy LP LLC                                                       19-10707                  -
    Southcross Gathering Ltd.                                                      19-10708                1,033
    Southcross CCNG Gathering Ltd.                                                 19-10709                2,749
    Southcross CCNG Transmission Ltd.                                              19-10710                  934
    Southcross Marketing Company Ltd.                                              19-10711                5,650
    Southcross NGL Pipeline Ltd.                                                   19-10712                   17
    Southcross Midstream Services, L.P.                                            19-10713                  -
    Southcross Mississippi Industrial Gas Sales, L.P.                              19-10714                   15
    Southcross Mississippi Pipeline, L.P.                                          19-10715                3,166
    Southcross Gulf Coast Transmission Ltd.                                        19-10716                5,015
    Southcross Mississippi Gathering, L.P.                                         19-10717                  -
    Southcross Delta Pipeline LLC                                                  19-10718                  -
    Southcross Alabama Pipeline LLC                                                19-10719                1,433
    Southcross Nueces Pipelines LLC                                                19-10720                   23
    Southcross Processing LLC                                                      19-10721                  706
    FL Rich Gas Services GP, LLC                                                   19-10722                  -
    FL Rich Gas Services, LP                                                       19-10723                  890
    FL Rich Gas Utility GP, LLC                                                    19-10724                  -
    FL Rich Gas Utility, LP                                                        19-10725                  187
    Southcross Transmission, LP                                                    19-10726                   53
    T2 EF Cogeneration Holdings                                                    19-10727                  -
    T2 EF Cogeneration LLC                                                         19-10728                    2

    Total Disbursements                                                                          $        38,295   [2]

    [1] Certain disbursements made by the debtors ( Southcross Energy GP LLC) are made on behalf of non-debtor
    affiliates which are later reimbursed through the Shared Services Agreement.
    [2] Disbursements made by non-debtor entities are excluded from this schedule.




                                                                                                      MOR - 1.1
                        Case 19-10702-MFW                    Doc 724            Filed 12/02/19          Page 6 of 21


2 2            12             14                  14                       14             14                   14              14          2
  In re     Southcross Energy Partners, L.P., et al.                                      Case No.:              19-10702 (MFW)
                                                                                  Reporting Period:               October 2019


              DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                   AND CASH DISBURSEMENTS JOURNAL
                             For the Period October 1, 2019 through October 31, 2019


                                                                     [1]
  Bank Account Reconciliations & Cash Disbursements Journals

  The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
  The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are maintained for
  each disbursement account.


  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.


  Closed Bank Accounts
  The Debtors affirm that no bank account(s) were closed during the current reporting period.


  Opened Bank Accounts
  The Debtors affirm that no following bank account(s) were opened during the current reporting period.




     [1] The Debtors acquired four legal entities in association from the Debtors' indirect majority parent, Southcross Holdings LP,
     on 10/1/2019. Bank accounts for these entities are excluded from this Monthly Operating Report.

                                                                                                                             MOR-1 (exp)
                                    Case 19-10702-MFW                           Doc 724                Filed 12/02/19                Page 7 of 21
   5                                                  2           16                                        16             2                                     16                    16
In re     Southcross Energy Partners, L.P., et al.                                                                                     Case No.:             19-10702 (MFW)
                                                                                                                               Reporting Period:              October 2019


                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                        For the Period October 1, 2019 through October 31, 2019


        ($ in 000's)
                                                                           Amount Paid This Period                                   Cumulative Amount Paid Since Petition Date
                         Professional                            Fees               Expenses               Total                     Fees               Expenses             Total
        Davis Polk & Wardwell LP                                        1,138                      9   $           1,147       $            5,900   $               39   $           5,938
        Morris, Nichols, Arsht & Tunnell LLP                               59                      2                  62                      497                   21                 518
        Haynes and Boone, LLP                                             -                    -                     -                        -                    -                   -
        Evercore BD Investco LLC                                          120                    1                   121                    1,646                   17               1,664
        Alvarez & Marsal North America LLC                                852                   43                   895                    3,524                  156               3,680
        Kurtzman Carson Consultants LLC                                    35                   11                    46                      142                  123                 265
        Vinson & Elkins LLP                                                28                  -                      28                    1,036                   19               1,056
        White & Case LLP                                                  -                    -                     -                        445                    0                 445
        Willkie Farr & Gallagher LLP                                      336                    3                   339                    3,136                   35               3,172
        Jones Day                                                         -                    -                     -                         35                    0                  35
        Arnold & Porter Kaye Scholer LLP                                  162                   10                   172                      327                   11                 338
        Young Conaway Stargatt & Taylor, LLP                               20                    0                    20                      189                    2                 191
        RPA Advisors, LLC                                                 -                    -                     -                      1,135                    6               1,141
        Houlihan Lokey Capital, Inc.                                      150                    6                   156                    1,200                   54               1,254
        Deloitte                                                          112                    1                   113                      112                    1                 113
        Total                                             $             3,013   $              85      $           3,098       $         19,325     $              485   $       19,810


                         Professional                                       Role
        Davis Polk & Wardwell LP                          Debtor - Legal Counsel
        Morris, Nichols, Arsht & Tunnell LLP              Debtor - Local Counsel
        Haynes and Boone, LLP                             Debtor - Local Counsel
        Evercore BD Investco LLC                          Debtor - Financial Advisor
        Alvarez & Marsal North America LLC                Debtor - Restructuring Advisor
        Kurtzman Carson Consultants LLC                   Debtor - Claims Agent - KCC
        Vinson & Elkins LLP                               Lender Advisor - Legal Counsel
        White & Case LLP                                  Lender Advisor - Legal Counsel
        Willkie Farr & Gallagher LLP                      Lender Advisor - Legal Counsel
        Jones Day                                         Lender Advisor - Legal Counsel
        Arnold & Porter Kaye Scholer LLP                  Lender Advisor - Legal Counsel
        Young Conaway Stargatt & Taylor, LLP              Lender Advisor - Local Counsel
        RPA Advisors, LLC                                 Lender Advisor - Financial Advisor
        Houlihan Lokey Capital, Inc.                      Lender Advisor - Financial Advisor
        Deloitte                                          Debtor - Auditor




                                                                                                                                                                             MOR - 1b
                                                Case 19-10702-MFW                                  Doc 724              Filed 12/02/19                  Page 8 of 21
2       2                                             38                    14                                                                 14              14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                     Case No.:             19-10702 (MFW)
                                                                                                                                                                    Reporting Period:              October 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                             For the Period October 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703       19-10704        19-10705        19-10706         19-10707             19-10708            19-10709          19-10710
                                                                                                                                                                                                              Southcross
                                                              Southcross           Southcross      Southcross     Southcross                                                                Southcross          CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross    Southcross    Southcross                      CCNG            Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                 Gathering Ltd.         Ltd.
       Revenues
         Third Party Revenue                                            -                  -               -               -                    6          -                         97                 35            603
         Affiliate Revenue                                              -                  175             -               -               -               -                     -                  -                 -
            Total Revenue                                               -                  175             -               -                    6          -                         97                 35            603
       Cost of Sales
         Third Party Cost of Sales                                      -                  -               -               -               -               -                     -                  -                      23
         Affiliate Cost of Sales                                        -                  -               -               -               -               -                     -                  -                  -
            Total Cost of Sales                                         -                  -               -               -               -               -                     -                  -                      23
            Gross Margin                                                -                  175             -               -                    6          -                         97                 35            580
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -               -               -               (43)            -                     -                  -               1,054
         Labor                                                          -                  -               -               -               439             -                         28             -                 111
         Benefits and Payroll Taxes                                     -                  -               -               -                 55            -                         14             -                   37
         Allocated Overhead                                             -                  -               -               -               -               -                          0                  0               0
         Materials, Supplies & Maintenance                              -                  -               -               -                 16            -                          3                  9               7
         Fees & Services                                                -                  -               -               -                  5            -                    -                   -                 -
         Lease Capacity                                                 -                  -               -               -               -               -                    -                   -                 -
         Construction / Operations Fees & Expenses                      -                  -               -               -               119             -                    134                     39            187
         Utilities                                                      -                  -               -               -                  3            -                      46                     3              10
         Office Supplies and Expenses                                   -                  -               -               -                  2            -                      (0)               -                    2
         Rents and Leases                                               -                  -               -               -                 44            -                       3                    10               3
         Travel and Training                                            -                  -               -               -                  8            -                      (1)                    0               1
         Other Office Expenses                                          -                  -               -               -                  0            -                    -                   -                    0
         Regulatory Expenses                                            -                  -               -               -                  1            -                       9                     4              12
         Taxes                                                          -                  -               -               -               -               -                       5                    75              36
         Other                                                          -                  -               -               -                  7            -                       4                     0               0
            Operation and Maintenance Expenses                          -                  -               -               -               656             -                    244                 141             1,461
       General, Administrative and Other Exp
         Labor                                                         -                   -               -               -             1,331             -                     -                  -                  -
         Benefits and Payroll Taxes                                    -                   -               -               -               125             -                     -                  -                  -
         Utilities & Communications                                    -                   -               -               -                 16            -                     -                  -                  -
         Other Office G&A Expenses                                     -                   -               -               -                 27            -                     -                  -                  -
         IT Expenses                                                   -                   -               -               -                 22            -                     -                  -                  -
         Rents and Leases                                              -                   -               -               -                 90            -                     -                  -                  -
         Travel, Entertainment & Training                              -                   -               -               -                  1            -                     -                  -                  -
         Professional Fees                                             409                 -               -               -               590             -                     -                  -                  -
         Other Fees                                                    -                   -               -               -                 73            -                     -                  -                  -
         Bank Fees                                                     -                       0           -               -                  2            -                     -                  -                  -
         Insurance                                                     -                   -               -               -               268             -                     -                  -                  -
         Property Taxes                                                -                   -               -               -                  4            -                     -                  -                  -
         Fines and Penalties                                           -                   -               -               -               -               -                     -                  -                  -
         Other Expenses                                                156                     0           -               -                 (9)           -                     -                  -                  -
            General, Administrative and Other Exp                      565                     0           -               -             2,542             -                     -                  -                  -
       Depreciation and Amortization                                    -                  -               -               -               135             -                    592                 750               175
       Gain or Loss on Sale of Assets                                   -                  -               -               -               (16)            -                    -                   -                 -
            Total Expenses                                             565                     0           -               -             3,317             -                    836                 891             1,636
            Income (loss) from operations                              (565)               174             -               -            (3,311)            -                    (739)              (856)            (1,055)
       Net interest expense                                          (5,801)               -               -               -            (2,458)            -                     -                  -                  -
       Equity Earninigs                                                 -                  -               -               -               -               -                     -                  -                  -
       Taxes                                                            -                  -               -               -               -               -                     -                  -                  -
            Net Income (loss)                                        (6,366)               174             -               -            (5,769)            -                    (739)              (856)            (1,055)
                                                                                                                                                                                                               MOR-2(p1)
                                                Case 19-10702-MFW                                Doc 724                   Filed 12/02/19                           Page 9 of 21
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                  Case No.:           19-10702 (MFW)
                                                                                                                                                                                 Reporting Period:            October 2019

                                                                                      STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                        For the Period October 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711        19-10712          19-10713              19-10714           19-10715              19-10716        19-10717               19-10718            19-10719
                                                                                                                      Southcross                             Southcross Gulf
                                                              Southcross      Southcross        Southcross            Mississippi        Southcross              Coast         Southcross             Southcross          Southcross
                                            Debtor Entity:
                                                              Marketing      NGL Pipeline       Midstream           Industrial Gas       Mississippi          Transmission    Mississippi            Delta Pipeline        Alabama
                                                             Company Ltd.       Ltd.           Services, L.P.         Sales, L.P.       Pipeline, L.P.            Ltd.       Gathering, L.P.             LLC             Pipeline LLC
       Revenues
         Third Party Revenue                                       48,027             -                       0                    17              551                      69                -                     20          2,233
         Affiliate Revenue                                            -               -                   -                    -                   -                    -                     -                 -                 -
            Total Revenue                                          48,027             -                       0                    17              551                      69                -                     20          2,233
       Cost of Sales
         Third Party Cost of Sales                                 47,587             -                   -                    -                   (85)                 -                     -                 -                 153
         Affiliate Cost of Sales                                      648             -                   -                    -                   -                    -                     -                 -                 -
            Total Cost of Sales                                    48,235             -                   -                    -                   (85)                 -                     -                 -                 153
            Gross Margin                                             (208)            -                       0                    17              636                      69                -                     20          2,080
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -               -                   -                    -                   -                   -                      -                 -                 -
         Labor                                                        -               -                   -                    -                       89              130                    -                 -                     73
         Benefits and Payroll Taxes                                   -               -                   -                    -                       30                39                   -                 -                     25
         Allocated Overhead                                           -               -                   -                    -                        0                 0                   -                 -                      0
         Materials, Supplies & Maintenance                            -                    0              -                    -                       21              118                    -                 -                      6
         Fees & Services                                              -               -                   -                    -                   -                   -                      -                 -                 -
         Lease Capacity                                               -               -                   -                    -                   -                   -                      -                 -                 -
         Construction / Operations Fees & Expenses                    -                   11              -                    -                       87                57                   -                 -                     23
         Utilities                                                    -                    0              -                    -                       11                 7                   -                 -                      8
         Office Supplies and Expenses                                 -               -                   -                    -                        0                 0                   -                 -                      0
         Rents and Leases                                             -               -                   -                    -                        6                 8                   -                 -                      5
         Travel and Training                                          -               -                   -                    -                        1                 3                   -                 -                      1
         Other Office Expenses                                        -               -                   -                    -                   -                      0                   -                 -                 -
         Regulatory Expenses                                          -                   13              -                         0                  19                 9                   -                 -                     60
         Taxes                                                        -                   12              -                    -                       75                36                   -                     17                14
         Other                                                        -               -                   -                    -                        3              -                      -                 -                 -
            Operation and Maintenance Expenses                        -                   36              -                         0              341                 408                    -                     17            215
       General, Administrative and Other Exp
         Labor                                                        -               -                   -                    -                   -                    -                     -                 -                 -
         Benefits and Payroll Taxes                                   -               -                   -                    -                   -                    -                     -                 -                 -
         Utilities & Communications                                   -               -                   -                    -                   -                    -                     -                 -                 -
         Other Office G&A Expenses                                    -               -                   -                    -                   -                    -                     -                 -                 -
         IT Expenses                                                  -               -                   -                    -                   -                    -                     -                 -                 -
         Rents and Leases                                             -               -                   -                    -                   -                    -                     -                 -                 -
         Travel, Entertainment & Training                             -               -                   -                    -                   -                    -                     -                 -                 -
         Professional Fees                                            -               -                   -                    -                   -                    -                     -                 -                 -
         Other Fees                                                   -               -                   -                    -                   -                    -                     -                 -                 -
         Bank Fees                                                    -               -                   -                    -                   -                    -                     -                 -                 -
         Insurance                                                    -               -                   -                    -                   -                    -                     -                 -                 -
         Property Taxes                                               -               -                   -                    -                   -                    -                     -                 -                 -
         Fines and Penalties                                          -               -                   -                    -                   -                    -                     -                 -                 -
         Other Expenses                                               -               -                   -                    -                   -                    -                     -                 -                 -
            General, Administrative and Other Exp                     -               -                   -                    -                   -                    -                     -                 -                 -
       Depreciation and Amortization                                  -               156                     5                    3               235                 217                    -                     51                84
       Gain or Loss on Sale of Assets                                 -               -                   -                    -                   -                   -                      -                 -                 -
            Total Expenses                                            -               192                     5                    3               576                 626                    -                     68            299
            Income (loss) from operations                            (208)           (192)                    (5)                  14                  60              (557)                  -                 (48)            1,782
       Net interest expense                                           -               -                   -                    -                       (0)              -                     -                 -                     (0)
       Equity Earninigs                                               -               -                   -                    -                   -                    -                     -                 -                 -
       Taxes                                                          -               -                   -                    -                   -                    -                     -                 -                 -
            Net Income (loss)                                        (208)           (192)                    (5)                  14                  60              (557)                  -                 (48)            1,782
                                                                                                                                                                                                                           MOR-2(p2)
                                               Case 19-10702-MFW                               Doc 724             Filed 12/02/19                        Page 10 of 21
2       2                                             38                                                                                       14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                       Case No.:            19-10702 (MFW)
                                                                                                                                                                      Reporting Period:             October 2019

                                                                                        STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                          For the Period October 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720         19-10721       19-10722        19-10723           19-10724          19-10725              19-10726           19-10727       19-10728

                                                               Southcross                      FL Rich Gas                                                               Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross     Services GP,   FL Rich Gas        FL Rich Gas        FL Rich Gas         Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC      LLC         Services, LP      Utility GP, LLC      Utility, LP             LP               Holdings        LLC
       Revenues
         Third Party Revenue                                            289             -               -               786                -               1,052                  444                -              -
         Affiliate Revenue                                              -               -               -             3,038                -                 -                    -                  -              -
            Total Revenue                                               289             -               -             3,824                -               1,052                  444                -              -
       Cost of Sales
         Third Party Cost of Sales                                      -               -               -             1,410                -                 -                          5            -              -
         Affiliate Cost of Sales                                        -               -               -               -                  -                 -                     -                 -              -
            Total Cost of Sales                                         -               -               -             1,410                -                 -                          5            -              -
            Gross Margin                                                289             -               -             2,414                -               1,052                  439                -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -               -               -              -                   -                 -                     -                 -              -
         Labor                                                          -               158             -              294                 -                 -                     -                 -              -
         Benefits and Payroll Taxes                                     -                 50            -                88                -                 -                     -                 -              -
         Allocated Overhead                                                  0             1            -                 1                -                 -                     -                 -              -
         Materials, Supplies & Maintenance                                   1            87            -              333                 -                 -                     -                 -              -
         Fees & Services                                                -                  1            -                 2                -                 -                     -                 -              -
         Lease Capacity                                                 -               -               -              -                   -                 187                       53            -              -
         Construction / Operations Fees & Expenses                          13            56            -              135                 -                 -                     -                 -              -
         Utilities                                                           0          200             -                51                -                 -                     -                 -              -
         Office Supplies and Expenses                                   -                  1            -                 4                -                 -                     -                 -              -
         Rents and Leases                                               -                  2            -              276                 -                 -                     -                 -              -
         Travel and Training                                                0             18            -                 4                -                 -                     -                 -              -
         Other Office Expenses                                          -                  0            -              -                   -                 -                     -                 -              -
         Regulatory Expenses                                                 2            19            -                37                -                 -                     -                 -              -
         Taxes                                                              16          123             -              270                 -                   3                   -                 -              -
         Other                                                          -                  0            -              -                   -                 -                     -                 -              -
            Operation and Maintenance Expenses                              31          716             -             1,493                -                 190                       53            -              -
       General, Administrative and Other Exp
         Labor                                                          -               -               -               -                  -                 -                     -                 -              -
         Benefits and Payroll Taxes                                     -               -               -               -                  -                 -                     -                 -              -
         Utilities & Communications                                     -               -               -               -                  -                 -                     -                 -              -
         Other Office G&A Expenses                                      -               -               -                   1              -                 -                     -                 -              -
         IT Expenses                                                    -               -               -               -                  -                 -                     -                 -              -
         Rents and Leases                                               -               -               -               -                  -                 -                     -                 -              -
         Travel, Entertainment & Training                               -               -               -                   1              -                 -                     -                 -              -
         Professional Fees                                              -               -               -               -                  -                 -                     -                 -              -
         Other Fees                                                     -               -               -               -                  -                 -                     -                 -              -
         Bank Fees                                                      -               -               -                   0              -                 -                     -                 -              -
         Insurance                                                      -               -               -               -                  -                 -                     -                 -              -
         Property Taxes                                                 -               -               -               -                  -                 -                     -                 -              -
         Fines and Penalties                                            -               -               -               -                  -                 -                     -                 -              -
         Other Expenses                                                 -               -               -                   0              -                 -                     -                 -              -
            General, Administrative and Other Exp                       -               -               -                   2              -                 -                     -                 -              -
       Depreciation and Amortization                                    122             742             -             1,721                -                     40                -                 -              -
       Gain or Loss on Sale of Assets                                   -               -               -          (151,990)               -                 -                     -                 -              -
            Total Expenses                                              153           1,458             -          (148,774)               -                 230                       53            -              -
            Income (loss) from operations                               136          (1,458)            -           151,188                -                 822                  386                -              -
       Net interest expense                                             -               -               -               -                  -                 -                     -                 -              -
       Equity Earninigs                                                 -               -               -            (1,059)               -                 -                     -                 -              -
       Taxes                                                            -               -               -               -                  -                 -                     -                 -              -
            Net Income (loss)                                           136          (1,458)            -           150,129                -                 822                  386                -              -
                                                                                                                                                                                                             MOR-2(p3)
                                               Case 19-10702-MFW                                   Doc 724               Filed 12/02/19                     Page 11 of 21
2       2                                             38                    14                                                                     14               14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                          Case No.:           19-10702 (MFW)
                                                                                                                                                                         Reporting Period:            October 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                         Cumulative for the Period April 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703        19-10704         19-10705           19-10706         19-10707             19-10708          19-10709           19-10710
                                                                                                                                                                                                                  Southcross
                                                              Southcross           Southcross      Southcross     Southcross                            Southcross                             Southcross           CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross             Energy LP            Southcross         CCNG             Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC              LLC              Gathering Ltd.    Gathering Ltd.          Ltd.

       Revenues
         Third Party Revenue                                            -                  -                -                 -                    21           -                    215               288              3,843
         Affiliate Revenue                                              -                1,224              -                 -                -                -                    -                 -                  -
            Total Revenue                                               -                1,224              -                 -                    21           -                    215               288              3,843
       Cost of Sales
         Third Party Cost of Sales                                      -                  -                -                 -                    59           -                     -                 -                 153
         Affiliate Cost of Sales                                        -                  -                -                 -                -                -                     -                 -                 -
            Total Cost of Sales                                         -                  -                -                 -                    59           -                     -                 -                 153
            Gross Margin                                                -                1,224              -                 -                (38)             -                    215               288              3,689
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -                -                 -                137              -                    -                  -               2,109
         Labor                                                          -                  -                -                 -              2,305              -                    462                -                 656
         Benefits and Payroll Taxes                                     -                  -                -                 -                552              -                    130                -                 206
         Allocated Overhead                                             -                  -                -                 -                -                -                       9                    1               3
         Materials, Supplies & Maintenance                              -                  -                -                 -                184              -                    197                    12            157
         Fees & Services                                                -                  -                -                 -                  36             -                      11              -                     1
         Lease Capacity                                                 -                  -                -                 -                -                -                    -                 -                  -
         Construction / Operations Fees & Expenses                      -                  -                -                 -                993              -                    712               286                598
         Utilities                                                      -                  -                -                 -                  13             -                    427                 18                 74
         Office Supplies and Expenses                                   -                  -                -                 -                  10             -                       5              -                     7
         Rents and Leases                                               -                  -                -                 -                265              -                      22                54                 19
         Travel and Training                                            -                  -                -                 -                  75             -                      (0)                0                  7
         Other Office Expenses                                          -                  -                -                 -                  10             -                       0              -                     3
         Regulatory Expenses                                            -                  -                -                 -                   7             -                      54                45               110
         Taxes                                                          -                  -                -                 -                -                -                    471               531                267
         Other                                                          -                  -                -                 -                  93             -                       8                 2                  0
            Operation and Maintenance Expenses                          -                  -                -                 -              4,680              -                   2,504              949              4,217
       General, Administrative and Other Exp
         Labor                                                          -                  -                -                 -              5,868              -                    -                  -                  -
         Benefits and Payroll Taxes                                     -                  -                -                 -                691              -                    -                  -                  -
         Utilities & Communications                                     -                  -                -                 -                  93             -                    -                  -                  -
         Other Office G&A Expenses                                      -                  -                -                 -                213              -                    -                  -                  -
         IT Expenses                                                    -                  -                -                 -                139              -                    -                  -                  -
         Rents and Leases                                               -                  -                -                 -                612              -                    -                  -                  -
         Travel, Entertainment & Training                               -                  -                -                 -                  14             -                    -                  -                  -
         Professional Fees                                            1,765                    0            -                     1          7,364                   0               353                     0                 0
         Other Fees                                                     -                  -                -                 -                513              -                    -                  -                  -
         Bank Fees                                                        14                   1            -                 -                  17             -                    -                  -                  -
         Insurance                                                      -                  -                -                 -              1,972              -                    -                  -                  -
         Property Taxes                                                 -                  -                -                 -                  57             -                    -                  -                  -
         Fines and Penalties                                            -                  -                -                 -                -                -                    -                  -                  -
         Other Expenses                                                 344                    1            -                 -                  45             -                      2                -                  -
            General, Administrative and Other Exp                     2,122                    3            -                     1         17,596                   0               355                     0                 0
       Depreciation and Amortization                                    -                  -                -                 -                948              -                   4,147            5,252              1,222
       Gain or Loss on Sale of Assets                                   -                  -                -                 -                (88)             -                     -                -                  -
            Total Expenses                                            2,122                    3            -                     1         23,136                   0              7,006            6,202              5,438
            Income (loss) from operations                            (2,122)             1,221              -                     (1)      (23,174)                 (0)            (6,791)           (5,914)            (1,749)
       Net interest expense                                         (62,270)               -                -                     (0)      (11,722)                 (0)               (29)            (125)                (30)
       Equity Earninigs                                                 -                  -                -                 -                -                -                     -                -                   -
       Taxes                                                            -                  -                -                 -                -                -                     -                -                   -
            Net Income (loss)                                       (64,393)             1,221              -                     (1)      (34,896)                 (1)            (6,820)           (6,038)            (1,779)
                                                                                                                                                                                                                   MOR-2(p1)
                                               Case 19-10702-MFW                                   Doc 724                   Filed 12/02/19                           Page 12 of 21
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                    Case No.:              19-10702 (MFW)
                                                                                                                                                                                   Reporting Period:               October 2019

                                                                                       STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                     Cumulative for the Period April 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711         19-10712            19-10713              19-10714            19-10715             19-10716        19-10717                 19-10718             19-10719
                                                                                                                         Southcross                             Southcross Gulf
                                                              Southcross       Southcross          Southcross            Mississippi         Southcross             Coast         Southcross               Southcross           Southcross
                                            Debtor Entity:
                                                              Marketing       NGL Pipeline         Midstream           Industrial Gas        Mississippi         Transmission    Mississippi              Delta Pipeline         Alabama
                                                             Company Ltd.        Ltd.             Services, L.P.         Sales, L.P.        Pipeline, L.P.           Ltd.       Gathering, L.P.               LLC              Pipeline LLC

       Revenues
         Third Party Revenue                                      348,461                   38                   2               173                 3,732                478                   -                   140              12,249
         Affiliate Revenue                                            -                 -                    -                   -                     -                  -                     -                   -                   -
            Total Revenue                                         348,461                   38                   2               173                 3,732                478                   -                   140              12,249
       Cost of Sales
         Third Party Cost of Sales                                335,684               -                    -                    -                        56              -                    -                    -                1,403
         Affiliate Cost of Sales                                    3,368               -                    -                    -                    -                   -                    -                    -                  -
            Total Cost of Sales                                   339,052               -                    -                    -                        56              -                    -                    -                1,403
            Gross Margin                                            9,409                   38                   2               173                 3,676                478                   -                   140              10,845
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -                 -                    -                    -                       0               940                   -                   -                   200
         Labor                                                        -                 (17)                 -                    -                    603                849                   -                   -                   628
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    181                262                   -                   -                   180
         Allocated Overhead                                           -                 -                    -                    -                       3                  3                  -                   -                      3
         Materials, Supplies & Maintenance                            -                   12                 -                    -                    117                434                   -                   -                     62
         Fees & Services                                              -                    1                 -                    -                       1               -                     -                   -                   -
         Lease Capacity                                               -                 -                    -                    -                    -                  -                     -                   -                   -
         Construction / Operations Fees & Expenses                    -                   80                 -                    -                    554                305                   -                   -                   226
         Utilities                                                    -                    0                 -                    -                      83                 56                  -                   -                     49
         Office Supplies and Expenses                                 -                 -                    -                    -                       2                  3                  -                   -                      3
         Rents and Leases                                             -                   71                 -                    -                      47                 47                  -                   -                     38
         Travel and Training                                          -                    0                 -                    -                       4                 12                  -                   -                      3
         Other Office Expenses                                        -                 -                    -                    -                    -                     2                  -                   -                      0
         Regulatory Expenses                                              1               45                 -                        2                117                  79                  -                   -                   214
         Taxes                                                        -                   87                 -                    -                    522                248                   -                   118                   95
         Other                                                        -                 -                    -                    -                      18               -                     -                   -                      0
            Operation and Maintenance Expenses                            1            279                   -                        2              2,251               3,239                  -                   118               1,702
       General, Administrative and Other Exp
         Labor                                                        -                 -                    -                    -                    -                   -                    -                    -                  -
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    -                   -                    -                    -                  -
         Utilities & Communications                                   -                 -                    -                    -                    -                   -                    -                    -                  -
         Other Office G&A Expenses                                    -                 -                    -                    -                    -                   -                    -                    -                  -
         IT Expenses                                                  -                 -                    -                    -                    -                   -                    -                    -                  -
         Rents and Leases                                             -                 -                    -                    -                    -                   -                    -                    -                  -
         Travel, Entertainment & Training                             -                 -                    -                    -                    -                   -                    -                    -                  -
         Professional Fees                                            -                     0                    0                -                        1                   0                    1                -                      1
         Other Fees                                                   -                 -                    -                    -                    -                   -                    -                    -                  -
         Bank Fees                                                    -                 -                    -                    -                    -                   -                    -                    -                  -
         Insurance                                                    -                 -                    -                    -                    -                   -                    -                    -                  -
         Property Taxes                                               -                 -                    -                    -                    -                   -                    -                    -                  -
         Fines and Penalties                                              0             -                    -                    -                    -                       0                -                    -                  -
         Other Expenses                                               -                 -                        1                -                    -                   -                    -                    -                      (0)
            General, Administrative and Other Exp                         0                  0                   2                -                         1                  0                    1                -                      1
       Depreciation and Amortization                                  -              1,090                       37                   18             1,654               1,518                  -                   359                 641
       Gain or Loss on Sale of Assets                                 -                -                     -                    -                   (100)                -                    -                   -                    11
            Total Expenses                                                1          1,370                       39                   21             3,806               4,757                      1               477               2,355
            Income (loss) from operations                           9,408            (1,332)                 (37)                152                  (130)             (4,280)                     (1)             (337)             8,490
       Net interest expense                                          (116)                  (5)                  (0)                  (1)              (84)                (76)                     (0)                  (0)            (46)
       Equity Earninigs                                               -                 -                    -                    -                    -                   -                    -                    -                  -
       Taxes                                                          -                 -                    -                    -                    -                   -                    -                    -                    (4)
            Net Income (loss)                                       9,292            (1,336)                 (37)                152                  (214)             (4,356)                     (1)             (338)             8,440
                                                                                                                                                                                                                                 MOR-2(p2)
                                               Case 19-10702-MFW                                  Doc 724             Filed 12/02/19                         Page 13 of 21
2       2                                             38                                                                                           14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                          Case No.:            19-10702 (MFW)
                                                                                                                                                                         Reporting Period:             October 2019

                                                                                        STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                      Cumulative for the Period April 1, 2019 through October 31, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720          19-10721         19-10722       19-10723             19-10724          19-10725             19-10726           19-10727       19-10728

                                                               Southcross                         FL Rich Gas                                                               Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross        Services GP,   FL Rich Gas         FL Rich Gas        FL Rich Gas        Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC         LLC         Services, LP       Utility GP, LLC      Utility, LP            LP               Holdings        LLC

       Revenues
         Third Party Revenue                                          1,109                  82            -            5,787                  -               8,637                2,706               -              -
         Affiliate Revenue                                              -                -                 -           22,464                  -                 -                    -                 -              -
            Total Revenue                                             1,109                  82            -           28,251                  -               8,637                2,706               -              -
       Cost of Sales
         Third Party Cost of Sales                                      -                -                 -           10,853                  -                 -                        35            -              -
         Affiliate Cost of Sales                                        -                -                 -              -                    -                 -                    -                 -              -
            Total Cost of Sales                                         -                -                 -           10,853                  -                 -                        35            -              -
            Gross Margin                                              1,109                  82            -           17,398                  -               8,637                2,671               -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                -                 -                 0                 -                 -                   -                  -              -
         Labor                                                          -              1,187               -            1,932                  -                 -                   -                  -              -
         Benefits and Payroll Taxes                                     -                273               -              406                  -                 -                   -                  -              -
         Allocated Overhead                                                  0              5              -                 6                 -                 -                   -                  -              -
         Materials, Supplies & Maintenance                                  14           719               -            2,326                  -                 -                   -                  -              -
         Fees & Services                                                -                  13              -                43                 -                 -                   -                  -              -
         Lease Capacity                                                 -                -                 -              -                    -               1,309                 368                -              -
         Construction / Operations Fees & Expenses                          68           411               -              921                  -                 -                   -                  -              -
         Utilities                                                           1         1,311               -            1,439                  -                 -                   -                  -              -
         Office Supplies and Expenses                                   -                  12              -                27                 -                 -                   -                  -              -
         Rents and Leases                                                   0              21              -            2,191                  -                 -                   -                  -              -
         Travel and Training                                                0              44              -                44                 -                 -                   -                  -              -
         Other Office Expenses                                          -                   1              -                 0                 -                 -                   -                  -              -
         Regulatory Expenses                                              13               72              -              182                  -                    1                -                  -              -
         Taxes                                                          119              861               -            1,889                  -                   20                  (1)              -              -
         Other                                                          -                   1              -                 4                 -                   22                   5               -              -
            Operation and Maintenance Expenses                          216            4,931               -           11,410                  -               1,352                 372                -              -
       General, Administrative and Other Exp
         Labor                                                          -                -                 -               -                   -                 -                    -                 -              -
         Benefits and Payroll Taxes                                     -                -                 -               -                   -                 -                    -                 -              -
         Utilities & Communications                                     -                -                 -               -                   -                 -                    -                 -              -
         Other Office G&A Expenses                                      -                -                 -                   7               -                 -                    -                 -              -
         IT Expenses                                                    -                -                 -               -                   -                 -                    -                 -              -
         Rents and Leases                                               -                -                 -               -                   -                 -                    -                 -              -
         Travel, Entertainment & Training                               -                -                 -                   4               -                 -                    -                 -              -
         Professional Fees                                                   0               0             -                   0               -                     0                    0             -              -
         Other Fees                                                     -                -                 -               -                   -                 -                    -                 -              -
         Bank Fees                                                      -                -                 -                   1               -                 -                    -                 -              -
         Insurance                                                      -                -                 -               -                   -                 -                    -                 -              -
         Property Taxes                                                 -                -                 -               -                   -                 -                    -                 -              -
         Fines and Penalties                                            -                -                 -                   0               -                 -                    -                 -              -
         Other Expenses                                                 -                    1             -                   2               -                 -                    -                 -              -
            General, Administrative and Other Exp                            0                1            -                   14              -                     0                     0            -              -
       Depreciation and Amortization                                    851            5,197               -           13,325                  -                 281                  -                 -              -
       Gain or Loss on Sale of Assets                                   -                -                 -         (303,980)                 -                 -                    -                 -              -
            Total Expenses                                            1,067           10,129               -         (279,232)                 -               1,634                 372                -              -
            Income (loss) from operations                                   42       (10,047)              -          296,629                  -               7,003                2,299               -              -
       Net interest expense                                                 (1)          (12)              -              (125)                -                 -                    -                 -              -
       Equity Earninigs                                                 -                -                 -            (7,414)                -                 -                    -                 -              -
       Taxes                                                            -                -                 -               -                   -                 -                    -                 -              -
            Net Income (loss)                                               41       (10,059)              -          289,090                  -               7,003                2,299               -              -
                                                                                                                                                                                                                MOR-2(p3)
                                                      Case 19-10702-MFW                               Doc 724             Filed 12/02/19                   Page 14 of 21
 2                                               38                   16                                                                              15               14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                  Case No.:           19-10702 (MFW)
                                                                                                                                                                            Reporting Period:            October 2019

                                                                                                                 BALANCE SHEET
                                                                                                                As of October 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10702             19-10703             19-10704          19-10705            19-10706         19-10707             19-10708          19-10709          19-10710
                                                                                                                                                                                                                    Southcross
                                                                          Southcross      Southcross     Southcross                                                                              Southcross           CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross    Southcross   Southcross                                      CCNG            Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                                Gathering Ltd.         Ltd.
Assets
   Cash                                                            -                 1,404                  -                  -                75,759             -                     -                 -                -
   Accounts Receivable                                             119                 -                    -                  -                (4,630)            -                     516              (112)              18
   Due from Affiliates                                          21,554               3,288                  -                  -               (95,785)            -                     500               (46)               (9)
   Prepaid Expenses                                             (1,730)                -                    -                  -                 2,790             -                     (95)              164             (129)
   Other Current Assets                                            -                   -                    -                  -                16,145             -                   1,540               -                   5
        Total Current Assets                                    19,943               4,692                  -                  -                (5,720)            -                   2,459                   6           (115)
   Property, Plant and Equip                                        -                  -                    -                  -                 3,601             -                  61,835           195,367            45,046
   Investment in JV                                                 -                  -                    -                  -                   -               -                     -                 -                 -
   Investment in Unconsolidated Subsidiaries                  1,105,617             42,973                  -                      (4)        (149,405)                (2)          (238,229)         (269,794)          (34,972)
   Other Assets                                                   1,618                -                    -                  -                13,037             -                     -                  72               130
Total Assets                                          $       1,127,178     $       47,665       $          -      $               (4) $      (138,488) $              (2) $        (173,934) $        (74,348) $        10,089

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                             47              -                    -                  -                 9,491             -                    677               543               435
   Accounts Payable-Affiliate                                         -                -                    -                  -                   -               -                    -                 -                 -
   Secured Debt
   Secured Debt/Adequate Protection                            256,481                 -                    -                  -                   -               -                     -                 -                 -
   Other Current Liabilities                                       661                 -                    -                  -                 2,862             -                     -                 -                 -
   Deferred Revenue                                                -                   -                    -                  -                   -               -                     -                 -                 -
   Total Other Long-Term Liabilities                               -                   -                    -                  -                   223             -                     -                 -                 -
   Total Liabilities Not Subject to Compromise                 257,189                 -                    -                  -                12,575             -                    677               543               435
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (976)                -                    -                  -                   422             -                    277                700               476
   Accounts Payable-Affiliate                                      -                   -                    -                  -                 7,310             -                    -                 (334)           (1,758)
   Secured Debt/Adequate Protection                            390,712                 -                    -                  -                   -               -                    -                  -                 -
   Other Current Liabilities                                    18,487                     (2)              -                  -                 2,557             -                     33                -                   0
   Deferred Revenue                                                -                   -                    -                  -                   -               -                    -                  -                 -
   Total Other Long-Term Liabilities                               (63)                -                    -                  -                13,772             -                    -                  -                 -
   Total Liabilities Subject to Compromise                     408,159                     (2)              -                  -                24,062             -                    310               366             (1,282)
Total Liabilities                                              665,348                     (2)              -                  -                36,637             -                    986               908              (847)
Equity
Total Equity                                                   461,830              47,667                  -                      (4)        (175,124)                (2)          (174,920)          (75,257)          10,936
Total Liabilities & Equity                            $       1,127,178     $       47,665       $          -      $               (4) $      (138,488) $              (2) $        (173,934) $        (74,348) $        10,089
                                                                                                                                                                                                                   MOR-3.1 (p1)
                                                      Case 19-10702-MFW                           Doc 724             Filed 12/02/19                   Page 15 of 21
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                            Case No.:              19-10702 (MFW)
                                                                                                                                                                      Reporting Period:               October 2019

                                                                                                             BALANCE SHEET
                                                                                                            As of October 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714             19-10715         19-10716        19-10717               19-10718            19-10719
                                                                                                                 Southcross                          Southcross Gulf
                                                        Southcross        Southcross          Southcross         Mississippi        Southcross           Coast         Southcross             Southcross        Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream        Industrial Gas       Mississippi       Transmission    Mississippi            Delta Pipeline      Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.      Sales, L.P.       Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC           Pipeline LLC
Assets
   Cash                                                           -                 -                   -                  -                  -               4,026                -                    -                 -
   Accounts Receivable                                         56,076               -                   -                  -                  146              (153)               -                   (924)              -
   Due from Affiliates                                         (2,614)              (10)                -                  -                  (13)                (0)              -                    -                  (2)
   Prepaid Expenses                                               -                   (7)               -                      3              111                  7               -                    -                 107
   Other Current Assets                                       (17,012)              -                   -                  -                  175               -                  -                    -                 500
        Total Current Assets                                   36,451               (17)                -                      3              419             3,880                -                   (924)              605
   Property, Plant and Equip                                      -              40,805                 310               622              50,127            47,192                -                10,510             22,234
   Investment in JV                                               -                 -                   -                 -                   -                 -                  -                   -                  -
   Investment in Unconsolidated Subsidiaries                  331,882           (52,901)               (664)              183             (51,465)          (63,033)                   (3)          (9,341)            91,244
   Other Assets                                                (7,012)              -                   -                 -                     9               -                  -                   -                1,237
Total Assets                                           $      361,321    $      (12,113) $             (354) $            809      $         (911) $        (11,961) $                 (3) $           246     $      115,319

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                     21,579                87                 -                  -                  538               296                -                   118                106
   Accounts Payable-Affiliate                                     -                 -                   -                  -                  -                 -                  -                   -                  -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                  -                  -                 -                  -                    -                 -
   Other Current Liabilities                                       58               -                   -                  -                   58               -                  -                    -                  87
   Deferred Revenue                                               -                 -                   -                  -                  100               -                  -                    -                 -
   Total Other Long-Term Liabilities                              -                 -                   -                  -                  -                 -                  -                    -                 -
   Total Liabilities Not Subject to Compromise                 21,637                   87              -                  -                  697              296                 -                   118                193
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     14,784                 37                -                  -                  160               166                -                      50                41
   Accounts Payable-Affiliate                                     -                 -                   -                  -                  -                 -                  -                    -                 -
   Secured Debt/Adequate Protection                               -                 -                   -                  -                  -                 -                  -                    -                 -
   Other Current Liabilities                                      -                 -                   -                  -                   29                21                -                    -                  20
   Deferred Revenue                                            10,796               -                   -                  -                1,582               -                  -                    -                 -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                  -                  -                 -                  -                    -                 -
   Total Liabilities Subject to Compromise                     19,082                   37              -                  -                1,770              187                 -                      50                  61
Total Liabilities                                              40,718               124                 -                 -                 2,468              483                 -                   168                254
Equity
Total Equity                                                  320,602           (12,237)               (354)              809              (3,378)          (12,445)                   (3)                77          115,065
Total Liabilities & Equity                             $      361,321    $      (12,113) $             (354) $            809      $         (911) $        (11,961) $                 (3) $           246     $      115,319
                                                                                                                                                                                                               MOR-3.1 (p2)
                                                      Case 19-10702-MFW                       Doc 724              Filed 12/02/19                Page 16 of 21
 2                                               38                                                                                                               14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                             Case No.:            19-10702 (MFW)
                                                                                                                                                                       Reporting Period:             October 2019

                                                                                                         BALANCE SHEET
                                                                                                        As of October 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10720        19-10721         19-10722            19-10723          19-10724            19-10725               19-10726           19-10727       19-10728

                                                         Southcross                        FL Rich Gas                                                                    Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross       Services GP,        FL Rich Gas      FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC        LLC              Services, LP    Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                           -               -                 -                   674               -                   -                     -                  -               -
   Accounts Receivable                                            -               -                 -                 1,944               -                 3,107                 1,094                -               -
   Due from Affiliates                                              (0)           (51)              -                88,887               -                (7,041)               (2,520)               -             1,024
   Prepaid Expenses                                                55             (64)              -                  (100)              -                   -                       (1)              -               -
   Other Current Assets                                           -             7,700               -                   -                 -                   -                     -                  -               -
        Total Current Assets                                          55        7,586               -                91,404               -                (3,934)               (1,427)               -             1,024
   Property, Plant and Equip                                   31,335          75,637               -               214,302               -                 9,255                   -                  -             1,073
   Investment in JV                                               -               -                 -                87,337               -                   -                     -                  -               -
   Investment in Unconsolidated Subsidiaries                  (35,784)       (186,164)              -              (407,561)              -                69,892                31,092                -               -
   Other Assets                                                   102             -                 -                   -                 -                   -                     -                  -               -
Total Assets                                           $       (4,292) $     (102,941) $            -      $        (14,518) $            -      $         75,213        $       29,665     $          -   $         2,097

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        113             879               -                 2,183               -                    19                   -                  -                28
   Accounts Payable-Affiliate                                     -               -                 -                   -                 -                   -                     -                  -               -
   Secured Debt
   Secured Debt/Adequate Protection                               -               -                 -                   -                 -                   -                     -                  -               -
   Other Current Liabilities                                      -               -                 -                   -                 -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                   -                 -                   -                     -                  -               -
   Total Other Long-Term Liabilities                              -               -                 -                   -                 -                   -                     -                  -               -
   Total Liabilities Not Subject to Compromise                    113             879               -                 2,183               -                      19                 -                  -                   28
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99            369               -                 1,516               -                     15                      0              -                 62
   Accounts Payable-Affiliate                                     -               -                 -                (5,217)              -                   -                     -                  -               -
   Secured Debt/Adequate Protection                               -               -                 -                   -                 -                   -                     -                  -               -
   Other Current Liabilities                                      -             7,712               -                   369               -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                   -                 -                   -                     -                  -               -
   Total Other Long-Term Liabilities                               50             -                 -                   -                 -                   -                     -                  -               -
   Total Liabilities Subject to Compromise                        149           8,081               -                (3,332)              -                      15                     0              -                  62
Total Liabilities                                                 262           8,960               -                (1,149)              -                      34                     0              -                  91
Equity
Total Equity                                                   (4,554)       (111,902)              -               (13,369)              -                75,179                29,665                -             2,006
Total Liabilities & Equity                             $       (4,292) $     (102,941) $            -      $        (14,518) $            -      $         75,213        $       29,665     $          -   $         2,097
                                                                                                                                                                                                           MOR-3.1 (p3)
                                                      Case 19-10702-MFW                               Doc 724            Filed 12/02/19                         Page 17 of 21
 2                                               38                       16                                                                               15                14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                        Case No.:           19-10702 (MFW)
                                                                                                                                                                                  Reporting Period:            October 2019

                                                                                                                BALANCE SHEET
                                                                                                          As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10702                19-10703          19-10704         19-10705              19-10706              19-10707              19-10708         19-10709           19-10710
                                                                                                                                                                                                                           Southcross
                                                                          Southcross      Southcross     Southcross                                              Southcross                            Southcross            CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross                               Energy LP           Southcross          CCNG             Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC                                LLC              Gathering Ltd.    Gathering Ltd.          Ltd.
Assets
   Cash                                               $            -    $                 479    $          -     $           -         $        (2,580) $               -          $          -    $            -    $            -
   Accounts Receivable                                             119                    -                 -                 -                 (14,402)                 -                     -                (112)               18
   Due from Affiliates                                          21,554                  3,834               -                 -                (124,309)                 -                     (22)              (46)                (4)
   Prepaid Expenses                                             (1,155)                   -                 -                 -                   5,788                  -                     (85)              177              (150)
   Other Current Assets                                              1                    -                 -                 -                   5,999                  -                   1,540               -                    5
        Total Current Assets                                    20,519                  4,313               -                 -                (129,504)                 -                   1,433                   18           (131)
   Property, Plant and Equip                                        -                     -                 -                 -                   4,272                  -                  66,906           201,040             45,513
   Investment in JV                                                 -                     -                 -                 -                     -                    -                     -                 -                  -
   Investment in Unconsolidated Subsidiaries                  1,155,286                41,368               -                     (3)          (116,635)                     (1)          (236,848)         (269,819)           (35,296)
   Other Assets                                                   1,910                   -                 -                 -                   7,927                  -                     -                  80                142
Total Assets                                          $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                   (1) $        (168,509) $        (68,681) $         10,228

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                            -                   -                 -                 -                        -                 -                     -                 -                  -
   Accounts Payable-Affiliate                                         -                   -                 -                 -                        -                 -                     -                 -                  -
   Secured Debt
   Secured Debt/Adequate Protection                                   -                   -                 -                 -                        -                 -                     -                 -                  -
   Other Current Liabilities                                          -                   -                 -                 -                        -                 -                     -                 -                  -
   Deferred Revenue                                                   -                   -                 -                 -                        -                 -                     -                 -                  -
   Total Other Long-Term Liabilities                                  -                   -                 -                 -                        -                 -                     -                 -                  -
   Total Liabilities Not Subject to Compromise                        -                   -                 -                 -                        -                 -                     -                 -                  -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (871)                   -                 -                 -                   7,447                  -                     313               793                537
   Accounts Payable-Affiliate                                      -                      -                 -                 -                   7,310                  -                     -                (334)            (1,758)
   Secured Debt/Adequate Protection                            555,569                    -                 -                 -                 (50,440)                 -                     -                 -                  -
   Other Current Liabilities                                    97,794                   (766)              -                 -                 (69,014)                 -                      33               -                    0
   Deferred Revenue                                                -                      -                 -                 -                     -                    -                     -                 -                  -
   Total Other Long-Term Liabilities                               (94)                   -                 -                 -                   9,912                  -                     -                 -                  -
   Total Liabilities Subject to Compromise                     652,398                   (766)              -                 -                 (94,785)                 -                     346              459              (1,221)
Total Liabilities                                              652,398                   (766)              -                 -                 (94,785)                 -                     346              459              (1,221)
Equity
Total Equity                                                   525,317                 46,446               -                     (3)          (139,154)                     (1)          (168,855)          (69,140)           11,448
Total Liabilities & Equity                            $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                   (1) $        (168,509) $        (68,681) $         10,228
                                                                                                                                                                                                                          MOR-3.2 (p1)
                                                      Case 19-10702-MFW                           Doc 724            Filed 12/02/19                   Page 18 of 21
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                           Case No.:              19-10702 (MFW)
                                                                                                                                                                     Reporting Period:               October 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717                 19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                        Southcross        Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross          Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline        Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC             Pipeline LLC
Assets
   Cash                                                $          -    $            -     $             -      $          -       $          -    $          4,026 $              -         $          -    $              -
   Accounts Receivable                                         62,542             1,055                 -                 -                  146              (153)               -                   (924)                 29
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                     (2)
   Prepaid Expenses                                               -                   (0)               -                     2               50                  2               -                    -                    45
   Other Current Assets                                           591               -                   -                 -                  231               -                  -                    -                   512
        Total Current Assets                                   60,519             1,045                 -                     2              415             3,874                -                   (924)                584
   Property, Plant and Equip                                      -              41,587                 347              640              51,551            48,674                -                 10,870              22,017
   Investment in JV                                               -                 -                   -                -                   -                 -                  -                    -                   -
   Investment in Unconsolidated Subsidiaries                  303,006           (53,461)               (664)              15             (52,949)          (60,503)                   (2)           (9,481)             83,100
   Other Assets                                                (7,012)              -                   -                -                     9               -                  -                    -                 1,270
Total Assets                                           $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        -                 -                   -                 -                  -                 -                  -                    -                   -
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                    -                   -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Other Current Liabilities                                      -                 -                   -                 -                  -                 -                  -                    -                   -
   Deferred Revenue                                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Liabilities Not Subject to Compromise                    -                 -                   -                 -                  -                 -                  -                    -                   -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     42,047                 77                -                 -                  205              197                 -                      50                107
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                -                   -                    -                   -
   Other Current Liabilities                                       74               -                   -                 -                   36               21                 -                    -                    22
   Deferred Revenue                                            11,039               -                   -                 -                1,992              -                   -                    -                   -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                    5              -                   -                    -                     4
   Total Liabilities Subject to Compromise                     46,662                   77              -                 -                2,238              218                 -                        50              133
Total Liabilities                                              46,662                   77              -                 -                2,238              218                 -                        50              133
Equity
Total Equity                                                  309,852           (10,907)               (317)             656              (3,213)           (8,172)                   (2)              414             106,838
Total Liabilities & Equity                             $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971
                                                                                                                                                                                                                MOR-3.2 (p2)
                                                      Case 19-10702-MFW                           Doc 724             Filed 12/02/19                Page 19 of 21
 2                                               38                                                                                                                  14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                Case No.:            19-10702 (MFW)
                                                                                                                                                                          Reporting Period:             October 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10720            19-10721         19-10722           19-10723          19-10724            19-10725               19-10726           19-10727       19-10728

                                                         Southcross                            FL Rich Gas                                                                   Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross           Services GP,       FL Rich Gas      FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC            LLC             Services, LP    Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                $          -        $          -    $            -     $            210 $             -      $            -    $                -     $            -   $          -
   Accounts Receivable                                            -                   -                 -                1,088               -                 3,107                 1,094                -              -
   Due from Affiliates                                              (0)               (51)              -              103,169               -                (7,041)               (2,520)               -              -
   Prepaid Expenses                                                50                 (56)              -                  (84)              -                   -                       (1)              -              -
   Other Current Assets                                           -                 7,700               -                  -                 -                   -                     -                  -              -
        Total Current Assets                                          50            7,594               -              104,383               -                (3,934)               (1,427)               -              -
   Property, Plant and Equip                                   32,186              78,630               -              227,145               -                 9,536                   -                  -              -
   Investment in JV                                               -                   -                 -               94,750               -                   -                     -                  -              -
   Investment in Unconsolidated Subsidiaries                  (36,798)           (179,858)              -             (580,477)              -                62,615                28,771                -              -
   Other Assets                                                   129                 -                 -                  -                 -                   -                     -                  -              -
Total Assets                                           $       (4,433) $          (93,634) $            -     $       (154,199) $            -      $         68,217        $       27,344     $          -   $          -

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        -                   -                 -                  -                 -                   -                     -                  -              -
   Accounts Payable-Affiliate                                     -                   -                 -                  -                 -                   -                     -                  -              -
   Secured Debt
   Secured Debt/Adequate Protection                               -                   -                 -                  -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                   -                 -                  -                 -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                  -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                              -                   -                 -                  -                 -                   -                     -                  -              -
   Total Liabilities Not Subject to Compromise                    -                   -                 -                  -                 -                   -                     -                  -              -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99                483               -                3,557               -                     42                      7              -              -
   Accounts Payable-Affiliate                                     -                   -                 -               (5,217)              -                   -                     -                  -              -
   Secured Debt/Adequate Protection                               -                   -                 -                  -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                 7,712               -                  249               -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                  -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                               50                 -                 -                  -                 -                   -                     -                  -              -
   Total Liabilities Subject to Compromise                        149               8,195               -               (1,411)              -                       42                    7              -              -
Total Liabilities                                                 149               8,195               -               (1,411)              -                       42                    7              -              -
Equity
Total Equity                                                   (4,582)           (101,829)              -             (152,788)              -                68,174                27,337                -              -
Total Liabilities & Equity                             $       (4,433) $          (93,634) $            -     $       (154,199) $            -      $         68,217        $       27,344     $          -   $          -
                                                                                                                                                                                                              MOR-3.2 (p3)
                                 Case 19-10702-MFW                               Doc 724               Filed 12/02/19                    Page 20 of 21


3      3                                                                    14                                                                             14              14
    In re     Southcross Energy Partners, L.P., et al.                                                                                  Case No.:            19-10702 (MFW)
                                                                                                                                Reporting Period:             October 2019

                                                                      STATUS OF POSTPETITION TAXES
                                                              For the Period October 1, 2019 through October 31, 2019


     The Debtor attests that, to the best of their knowledge, the Debtor entities have filed all necessary federal, state and local tax returns and made all required post petition
     tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.
     Below is the estimated Tax Liabilities balance as of 10/31/19:


      ($ in 000's)
                                                                                                                                                                           Ending Tax
                                                                                                                                                                            Liability
      Federal
          Withholding                                                                                                                                                  $               47
          FICA - Employer                                                                                                                                                              14
          FICA - Employee                                                                                                                                                             150
          Unemployment                                                                                                                                                                  0
          Income                                                                                                                                                                      -
          Other                                                                                                                                                                        47
              Total Federal                                                                                                                                            $              258

      State and Local
           Withholding                                                                                                                                                 $                  1
           Sales                                                                                                                                                                      -
           Excise                                                                                                                                                                     -
           Unemployment                                                                                                                                                               0
           Real Property                                                                                                                                                            -
           Personal Property                                                                                                                                                      7,818
           Other                                                                                                                                                                    -
              Total State and Local                                                                                                                                    $          7,819
      Total                                                                                                                                                            $          8,077




                                                              For the Period October 1, 2019 through October 31, 2019


      ($ in 000's)
                                Account                                  Current               1-30               31-60               61-90             Over 90              Total
       Accounts Payable (Acct #2000)                                            1,287               1,634                 153                  62                 -    $          3,136
       Accrued Expenses - GM (Acct #2001)                                      22,076                 -                   -                   -                   -              22,076
       Accrued Payroll (acct #2115)                                             2,787                 -                   -                   -                   -               2,787
       Interest Payable (Acct #2140)                                              661                 -                   -                   -                   -                 661
     Total Postpetition Debts                                        $         26,811    $          1,634   $             153     $           62    $             -    $         28,660




                                                                                                                                                                                MOR-4
                         Case 19-10702-MFW                         Doc 724          Filed 12/02/19                Page 21 of 21


2 2 2                                                                                                                              12            12          2
  In re    Southcross Energy Partners, L.P., et al.                                                           Case No.:             19-10702 (MFW)
                                                                                                      Reporting Period:              October 2019

                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                           For the Period October 1, 2019 through October 31, 2019


     ($ in 000's)
     Accounts Receivable                                    0-30            31-60             61-90            Over 90           Elim/Adj        Total AR
          Net Accounts Receivable                       $     53,685    $         307   $              3   $             0   $      (13,137) $      40,858
          Total Accounts Receivable                     $     53,685    $         307   $              3   $             0   $      (13,137) $      40,858




                                                          DEBTOR QUESTIONNAIRE
                                             For the Period October 1, 2019 through October 31, 2019

                                                                                                                                   Yes             No

     1) Have any assets been sold or transferred outside the normal course of business this
        reporting period? If yes, provide an explanation below.                                                                                     ✓
        Explanation:                                                                            .
     2) Have any funds been disbursed from any account other than a debtor in possession
        account this reporting period? If yes, provide an explanation below.                                                                        ✓
        Explanation:                                                                            .
     3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                    ✓
        Explanation:                                                                            .
     4) Are workers compensation, general liability and other necessary insurance coverages
        in effect? If no, provide an explanation below.                                                                             ✓
        Explanation:                                                                        .
     5) Has any bank account been opened during the reporting period? If yes, provide
        documentation identifying the opened account(s). If an investment account has been
                                                                                                                                                    ✓
        opened, provide the required documentation pursuant to the Delaware Local Rule
        4001-3.




                                                                                                                                                    MOR-5
